. Cook, J.,
delivered the opinion of the court.
It seems in this case that the city of Corinth had laid a bridge three or four feet wide over a drain, gutter, or ditch alongside one of the public streets of the city. This drain formed no part of the sidewalk, but properly speaking it was a part of the street. The bridge was unsound and unsafe, and this was known to the officers of the city. Mr. Hardin, in going from his wagon to the residence of a citizen, for the purpose of delivering some' produce, stepped upon a decayed plank in the bridge, which broke and injured him — the injury ultimately causing his death. It will be noted that the bridge was not a crosswalk at the intersection of two streets, but evidently was built by the city for the use and convenience of the public, who desired to go from the street .to the *114sidewalk beyond, and from the record it appears that the public made use of this bridge for this purpose. At the close of the evidence, at the request of the city, the trial court peremptorily instructed the jury to find a verdict for the city.
It is argued that the city was under no obligation to build the bridge at this point, and in doing so exceeded its powers. Crawford v. City of Griffin, 113 Ga. 562, 38 S. E. 988, is cited in support of this contention. In that case it is not shown that the city built the bridge in question. It is shown that the bridge was built solely for the convenience of Mr. Mills, the owner of the abutting property, in hauling the manure into his garden, and that the plaintiff was the servant in the household of Mr. Mills. It was not shown in that case that it was a public bridge, or that the city had anything to do with it, except four or five years after its erection it became necessary to deepen the ditch under the bridge for drainage purposes, and to do this the bridge was moved by the hands working the streets of the city, and, when the ditch had been deepened, was replaced in its original position by such hands, and that subsequent to this the street hands repaired the bridge. This case was probably correctly decided, and must be read in connection with its facts.
In the present case the city constructed the bridge, and it was constructed on the street, and it was evidently intended for the use of the general public — pedestrians going from the street to the sidewalk. It is unnecessary to hold that the city was under a duty to build the bridge, as it must be clear that they were empowered to do so. In fact, it would seem that the city was doing the proper thing when it built the bridge. It is especially true that the public are entitled to the use of the highway from end to end and from side to side, where the highway is a street — an urban highway. In the very nature of things the public cannot be confined to the beaten paths. There is usually, in the cities of the size of Corinth, no reason *115why pedestrians should not cross the streets elsewhere than at the intersection of streets, and when a city builds a bridge for the use of pedestrians, and thereby invites them to use same, we can see no sound reason why the city is not under obligation to keep the bridge in reasonable repair, to insure the safety of all persons rightfully using same.

Reversed and remanded.